Response to Remarks/Arguments
With respect to the rejection of claim 1 under 35 USC 103, Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. Applicant argues, see page 3, the first paragraph:
Thus, on the one hand, the Examiner acknowledged that Lewis in view of Scimone does not teach the recited cover, but contended that Monsalve Carcelen teaches the recited cover and, on the other hand, the Examiner contended that Lewis teaches the recited cover in form of the radome 32. It is, therefore, not clear from the Final Office Action which of the cited references allegedly teaches the recited cover.
Examiner respectfully disagrees. 
The claim limitations on the arguments, “the cover is plate-shaped and/or an outer surface of the cover is flush with the outer surface of the outer skin”, have two components: (1) cover, and (2) characteristics of the cover being “plate-shape” and/or “flushness” with the outer surface (claim 13 of the originally filed claim set, filed 04/10/2019). 
Applicant argued that the Office Action does not specify which exact element of Monsalve Carcelen is being considered as constituting the recited cover (Applicant’s Arguments/Remarks, 12/15/20, page 6, para. 3). Applicant continues similar arguments above by arguing that Examiner acknowledged Lewis in view of Scimone does not teach the recited cover, but on the other hand Examiner contended Lewis teaches the recited cover in form of the radome 32. This is a misleading statement. The Final Rejection clearly stated that Lewis’s radome 32 teaches “a cover transparent to radio wave” (page 4, claim 1) but does not explicitly teach “an outer surface of the cover is flush” (page 5, second to the last line). In other words, Examiner stated that Lewis teaches the component (1) of the limitations, however Lewis does not teaches Monsalve Carcelen teaches the flushness of an antenna system that is flush to the surface of an aircraft. In other words, Monsalve Carcelen teaches the second component (2) of the limitations. 
It appears Applicant argues that in order to constitute a correct obviousness rejection, both Lewis in view of Scimone and Monsalve Carcelen should have “a cover”. Examiner understands that is one of the rationales that may support a conclusion of obviousness. However it is not the only way. MPEP suggests many other examples including “Use of known technique to improve similar devices (methods or products) in the same way” and “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (see MPEP section 2143 I. Exemplary Rationales). The Final Rejection presented that Monsalve Carcelen further provides the advantages of having the flushness of the antenna system to the surface of the aircraft in paragraph [0003] that would improve the aerodynamic performance. Knowing that both Lewis and Monsalve Carcelen are in the same field of endeavor (the antenna art for aircrafts), it would have been obvious to one having ordinary skill in the art (the antenna art for aircrafts) to consider the advantage of flushness of Monsalve Carcelen for the radome design of Lewis to further improve its aerodynamic performance, and in fact it is a common sense that one gets even better aerodynamic performance when the Lewis’ ‘already aerodynamic’ radome (Lewis, Fig. 2) is modified to be flushed to the surface. 
To be more specific, Examiner respectfully disagrees to Applicant’s view that the combination/modification of Lewis in view of Monsalve Carcelen would result in a flush-mounted resonant hole antenna without any cover or result in eliminating the radome 32 (Applicant’s Arguments/Remarks 03/16/2021, page 3, the last paragraph). It appears that Applicant assumes that Lewis’ whole antenna system should be replaced with Monsalve Carcelen’s in order to make the combination a Prima Facie Case of Obviousness. An obviousness rejection (35 USC 103) does not require or is not limited to replace the whole antenna system of Lewis with another antenna system as Examiner explained above. Even if Monsalve Carcelen’s antenna is a different type antenna from that of Lewis, there is no reason that hinders or limits an ordinary skilled not to take advantage of the flushness of the Monsalve Carcelen’s.
Applicant further argues (Applicant’s Arguments/Remarks 03/16/2021, page 4, the second paragraph) the rejection is based upon impermissible hindsight reasoning. Examiner respectfully disagrees. In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Respectfully submitted,
/SEOKJIN KIM/Primary Examiner, Art Unit 2844